UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO FORM 10-KSB/A (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2006 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50929 Ignis Petroleum Group, Inc. (Name of small business issuer in its charter) Nevada 16-1728419 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One Legacy Town Center 7160 Dallas Parkway, Suite 380 Plano, Texas 75024 (Address of principal executive offices) (Zip Code) 972-526-5251 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB o. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. State issuer’s revenues for its most recent fiscal year: $553,266. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: $19,594,796 as of June 30, 2006. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of September 25, 2007, the registrant had issued and outstanding56,794,519 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE None Transitional Small Business Disclosure Format (check one): Yes o No x EXPLANATORY NOTE We are filing this Amendment No.2 (“Amendment No.2”) to our Form 10-KSB for the fiscal year ended June 30, 2006, filed on October 16, 2006, as amended by an Amendment No.1, filed on October 26, 2006 (the “Original 10-KSB”) to amend and restate our consolidated balance sheet as of June 30, 2006 and 2005, our consolidated statements of operation, stockholders’ equity, and cash flows for the years ended June 30, 2006 and 2005. This Amendment No. 2 to the Original Filing amends our original recordation of warrant and derivative liability and the related method of amortization of debt discount, as well as various expense and reclassifications affecting net loss and loss per share.The effects of the restatement are presented in Item 6. Management’s Discussion and Analysis or Plan of Operation in Part II of this Amendment No.2 and in Note 2, Notes to the Financial Statements, June 30, 2006. We are also filing amendments to our Quarterly Reports on Form 10−QSB for the quarters ended March 31, 2006, September 30, 2006, December 31, 2006 and March 31, 2007, to reflect the effects of these restatements. For the convenience of the reader, this Amendment No.2 sets forth our Original 10-KSB in its entirety, as amended by, and to reflect, the Amendment No.2. No attempt has been made in this Amendment No.2 to update other disclosures presented in our Original 10-KSB, except as required to reflect the effects of the restatement. This Amendment No.2 does not reflect events occurring after the filing of our Original 10−KSB, or modify or update those disclosures, including the exhibits to the Original 10−KSB affected by subsequent events except as applicable in our financial statement footnotes subsequent event disclosures. The following sections of our Original 10-KSB have been amended to reflect this Amendment No.2: · Part I – Item 1 – Description of Business; · Part II – Item 6 – Management’s Discussion and Analysis or Plan of Operation; · Part II – Item 8 – Financial Statements; and · Part II – Item 8A – Controls and Procedures. This Amendment No.2 has been signed as of a current date and all certifications of our Chief Executive Officer and Chief Financial Officer are given as of a current date. Accordingly, this Amendment No.2 should be read in conjunction with our filings made with the Securities and Exchange Commission subsequent to the filing of the Original 10−KSB for the fiscal year ended June 30, 2006, including any amendments to those filings. Unless the context clearly indicates otherwise, references in this annual report to “we,” “us,” “our” and “Ignis” refer to Ignis Petroleum Group, Inc. and its subsidiary on a consolidated basis. All information contained herein relating to shares and per share data has been adjusted to reflect a 5:1 stock dividend effected on June 15, 2005. FORWARD-LOOKING STATEMENTS Certain statements contained in this Form 10-KSB Amendment No. 2 constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act and Section 27A of the Securities Exchange Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. We are including the following cautionary statement in this Form 10-KSB for any forward-looking statements made by, or on behalf of, Ignis Petroleum Group, Inc. Forward-looking statements include statements concerning plans, objectives, goals, strategies, expectations, future events or performance and underlying assumptions and other statements which are other than statements of historical facts. Such statements contained herein are forward-looking statements and, accordingly, involve risks and uncertainties which could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements. Our expectations, beliefs and projections are expressed in good faith, and we believe that they have a reasonable basis, including without limitations, management's examination of historical operating trends, data contained in our records and other data available from third parties, but we cannot assure you that management's expectations, beliefs or projections will result or be achieved or accomplished. PART I Item 1. DESCRIPTION OF BUSINESS Our History Ignis Petroleum Corporation was incorporated in the State of Nevada on December 9, 2004. On May 11, 2005, the stockholders of Ignis Petroleum Corporation entered into a stock exchange agreement with Sheer Ventures, Inc. pursuant to which Sheer Ventures, Inc. issued 9,600,000 shares of common stock in exchange for all of the issued and outstanding shares of common stock of Ignis Petroleum Corporation. As a result of this stock exchange, Ignis Petroleum Corporation became a wholly owned subsidiary of Sheer Ventures, Inc. The stock exchange was accounted for as a reverse acquisition in which Ignis Petroleum Corporation acquired Sheer Ventures, Inc. in accordance with Statement of Financial Accounting Standards No. 141, “Business Combinations”. Also on May 11, 2005, and in connection with the stock exchange, D.B. Management Ltd., a corporation owned and controlled by Doug Berry, who was then the President, Chief Executive Officer, Secretary, Treasurer and sole director of Sheer Ventures, Inc., agreed to sell an aggregate of 11,640,000 shares of Sheer Ventures, Inc.’s common stock to six individuals, including Philipp Buschmann, the President, Secretary, Treasurer and sole director of Ignis Petroleum Corporation, for $0.0167 per share for a total purchase price of $194,000. The stock exchange and the stock purchase were both consummated on May 16, 2005. On July 11, 2005, Sheer Ventures, Inc. changed its name to Ignis Petroleum Group, Inc. Our Operations We are engaged in the exploration, development, and production of crude oil and natural gas properties in the United States. We plan to explore for and develop crude oil and natural gas primarily in the onshore areas of the United States Gulf Coast. Our strategy is to build an energy portfolio that benefits from: · the maturing of new petroleum technologies, such as seismic interpretation; · the expected increase of oil and gas prices; and · the availability of short “outsteps” in the same play as previously-discovered hydrocarbons. We have acquired several prospects that benefit from state-of-the-art 3-D seismic data interpretation. In addition, we are actively seeking to acquire other prospects, although we currently do not have any contracts or commitments for other prospects. We employ and leverage industry technology, engineering, and operating talent. We may, from time to time, participate in high-value or fast-payback plays for short-term strategic reasons. We outsource lower value activities so that we can focus our efforts on the earliest part of the value chain while leveraging outstanding talent and strategic partnerships to execute our strategy. We believe this approach will allow us to grow our business through rapid identification, evaluation and acquisition of high-value prospects, while enabling it to use specialized industry talent and keep overhead costs to a minimum. We believe this strategy will result in significant growth in our reserves, production and financial strength. Competitors Oil and gas exploration and acquisition of undeveloped properties is a highly competitive and speculative business. We compete with a number of other companies, including major oil companies and other independent operators which are more experienced and which have greater financial resources. Such companies may be able to pay more for prospective oil and gas properties. Additionally, such companies may be able to evaluate, bid for and purchase a greater number of properties and prospects than our financial and human resources permit. We do not hold a significant competitive position in the oil and gas industry. Governmental Regulations Our operations are subject to various types of regulation at the federal, state and local levels. Such regulation includes requiring permits for the drilling of wells; maintaining bonding requirements in order to drill or operate wells; implementing spill prevention plans; submitting notification and receiving permits relating to the presence, use and release of certain materials incidental to oil and gas operations; and regulating the location of wells, the method of drilling and casing wells, the use, transportation, storage and disposal of fluids and materials used in connection with drilling and production activities, surface usage and the restoration of properties upon which wells have been drilled, the plugging and abandoning of wells and the transporting of production. Our operations are also subject to various conservation matters, including the regulation of the size of drilling and spacing units or pro-ration units, the number of wells which may be drilled in a unit, and the unitization or pooling of oil and gas properties. In this regard, some states allow the forced pooling or integration of tracts to facilitate exploration while other states rely on voluntary pooling of lands and leases, which may make it more difficult to develop oil and gas properties. In addition, state conservation laws establish maximum rates of production from oil and gas wells, generally limit the venting or flaring of gas, and impose certain requirements regarding the ratable purchase of production. The effect of these regulations is to limit the amounts of oil and gas we may be able to produce from our wells and to limit the number of wells or the locations at which we may be able to drill. Our business is affected by numerous laws and regulations, including energy, environmental, conservation, tax and other laws and regulations relating to the oil and gas industry. We plan to develop internal procedures and policies to ensure that our operations are conducted in full and substantial environmental regulatory compliance. Failure to comply with any laws and regulations may result in the assessment of administrative, civil and criminal penalties, the imposition of injunctive relief or both. Moreover, changes in any of these laws and regulations could have a material adverse effect on business. In view of the many uncertainties with respect to current and future laws and regulations, including their applicability to us, we cannot predict the overall effect of such laws and regulations on our future operations. We believe that our operations comply in all material respects with applicable laws and regulations and that the existence and enforcement of such laws and regulations have no more restrictive an effect on our operations than on other similar companies in the energy industry. We do not anticipate any material capital expenditures to comply with federal and state environmental requirements. Environmental Operations on properties in which we have an interest are subject to extensive federal, state and local environmental laws that regulate the discharge or disposal of materials or substances into the environment and otherwise are intended to protect the environment. Numerous governmental agencies issue rules and regulations to implement and enforce such laws, which are often difficult and costly to comply with and which carry substantial administrative, civil and criminal penalties and in some cases injunctive relief for failure to comply. Some laws, rules and regulations relating to the protection of the environment may, in certain circumstances, impose “strict liability” for environmental contamination. These laws render a person or company liable for environmental and natural resource damages, cleanup costs and, in the case of oil spills in certain states, consequential damages without regard to negligence or fault. Other laws, rules and regulations may require the rate of oil and gas production to be below the economically optimal rate or may even prohibit exploration or production activities in environmentally sensitive areas. In addition, state laws often require some form of remedial action, such as closure of inactive pits and plugging of abandoned wells, to prevent pollution from former or suspended operations. Legislation has been proposed in the past and continues to be evaluated in Congress from time to time that would reclassify certain oil and gas exploration and production wastes as “hazardous wastes.” This reclassification would make these wastes subject to much more stringent storage, treatment, disposal and clean-up requirements, which could have a significant adverse impact on operating costs. Initiatives to further regulate the disposal of oil and gas wastes are also proposed in certain states from time to time and may include initiatives at the county and municipal government levels. These various initiatives could have a similar adverse impact on operating costs. The regulatory burden of environmental laws and regulations increases our cost and risk of doing business and consequently affects our profitability. The federal Comprehensive Environmental Response, Compensation and Liability Act, or CERCLA, also known as the “Superfund” law, imposes liability, without regard to fault, on certain classes of persons with respect to the release of a “hazardous substance” into the environment. These persons include the current or prior owner or operator of the disposal site or sites where the release occurred and companies that transported, disposed or arranged for the transport or disposal of the hazardous substances found at the site. Persons who are or were responsible for releases of hazardous substances under CERCLA may be subject to joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment and for damages to natural resources, and it is not uncommon for the federal or state government to pursue such claims. It is also not uncommon for neighboring landowners and other third parties to file claims for personal injury or property or natural resource damages allegedly caused by the hazardous substances released into the environment. Under CERCLA, certain oil and gas materials and products are, by definition, excluded from the term “hazardous substances.” At least two federal courts have held that certain wastes associated with the production of crude oil may be classified as hazardous substances under CERCLA. Similarly, under the federal Resource, Conservation and Recovery Act, or RCRA, which governs the generation, treatment, storage and disposal of “solid wastes” and “hazardous wastes,” certain oil and gas materials and wastes are exempt from the definition of “hazardous wastes.” This exemption continues to be subject to judicial interpretation and increasingly stringent state interpretation. During the normal course of operations on properties in which we have an interest, exempt and non-exempt wastes, including hazardous wastes, that are subject to RCRA and comparable state statutes and implementing regulations are generated or have been generated in the past. The federal Environmental Protection Agency and various state agencies continue to promulgate regulations that limit the disposal and permitting options for certain hazardous and non-hazardous wastes. We believe that the operators of the properties in which we have an interest are in substantial compliance with applicable laws, rules and regulations relating to the control of air emissions at all facilities on those properties. Although we maintain insurance against some, but not all, of the risks described above, including insuring the costs of clean-up operations, public liability and physical damage, we cannot assure you that our insurance will be adequate to cover all such costs, that the insurance will continue to be available in the future or that the insurance will be available at premium levels that justify our purchase. The occurrence of a significant event not fully insured or indemnified against could have a material adverse effect on our financial condition and operations. Compliance with environmental requirements, including financial assurance requirements and the costs associated with the cleanup of any spill, could have a material adverse effect on our capital expenditures, earnings or competitive position. We do believe, however, that our operators are in substantial compliance with current applicable environmental laws and regulations. Nevertheless, changes in environmental laws have the potential to adversely affect operations. At this time, we have no plans to make any material capital expenditures for environmental control facilities. Employees As of June 30, 2006, we had three full time employees, including our President, Chief Executive Officer and Treasurer, our Chief Operating Officer and Secretary and our Vice President of External Relations. The employment of our Chief Operating Officer and Secretary was terminated on September 22, 2006. We consider our relations with our employees to be good. ITEM 2 – PROPERTIES As of June 30, 2006, we owned or had the right to acquire working interests in the following oil and gas prospects in the United States onshore Gulf Coast region. North Wright Field Prospect We have the right to earn 75% of the working interest, which is equal to a 52.5% net revenue interest, in oil and gas leases and proposed operations covering the North Wright Field Prospect, which is located in Acadia Parish, Louisiana. We will carry 100% of the costs to drill and test each well drilled on the prospect. Bayou City Exploration, Inc. will be the operator of the prospect. The remaining 25% of the working interest in the prospect will be held by Argyle Energy, Inc., who will hold 12.5% of the working interest, and three other parties, who collectively will hold 12.5% of the working interest in the prospect. We are required to commence drilling operations on the prospect on or before December 31, 2006, or our interests in the prospect will revert to Argyle. We have decided not to pursue the prospect and have taken a $2,000,000 write down of the property as of June 30, 2006. The North Wright Field Prospect is currently unproved.Under this restatement we took an additional write down of $199,082 to fully write down the asset to zero. Acom A-6 Property We have 25% of the working interest, which is equal to an 18.75% net revenue interest, in the Acom A-6 Prospect, which is located in Chambers County, Texas. Kerr-McGee Oil & Gas Onshore LP, d/b/a KMOG Onshore LP is the operator of the prospect and holds the remainder of the working interest. Drilling of this prospect commenced production in August 2005 and was completed in October 2005. The Acom A-6 Prospect currently holds proved reserves and is producing oil and gas with revenues being earned by us. We have estimated proved reserves of 13,652 bbls of oil and 69,542 mcf of gas as of June 30, 2006. We have realized a total of 5,602 bbls of oil at an average price of $61.70 and 20,850 mcf of gas at an average price of $8.18 through June 30, 2006. Our partner and operator, Kerr-McGee, recently performed a work-over of the well to clean out paraffin buildup, which had progressively reduced the oil and gas production rates. Upon completion of the project, the down-hole pressure increased to levels close to those encountered when production began in October 2005, and average gross daily production rates increased to over 225 barrels of crude oil and 1.15 million cubic feet of natural gas. Crimson Bayou Prospect We have the right to earn 25% of the working interest, which is equal to a 17.88% net revenue interest, in the test well before payout and 20% of the working interest, which is equal to a 14.3% net revenue interest, after payout in the Crimson Bayou Prospect, which is located in Iberville Parish, Louisiana. Range Production L, L.P. is the operator of the prospect and will hold the remainder of the working interest. Drilling of the first test well on the prospect is expected to commence in 2007. The Crimson Bayou Prospect is currently unproved. Barnett Shale Property We hold 12.5% of the working interest, which is equal to a 9.38% net revenue interest before payout and 10% of the working interest, which is equal to a 7.5% net revenue interest after payout, in three wells located in the Barnett Shale trend in Greater Fort Worth Basin, Texas. Rife Energy Operating, Inc. is the operator of the prospect and holds a majority of the remaining working interest. All three wells have been drilled. One well has been completed and is producing oil and gas. The other two wells have been partially completed to test the geological formationsand have some revenue production. During the third calendar quarter of2006, we anticipate that we will complete these two wells, which willbring them up to their full production potential. The Barnett Shale Prospect currently holds proved reserves and is producing oil and gas. We have estimated proved reserves of 2,072 bbl’s of oil and 13,085 mcf’s of gas. Between April 6, 2006 and June 30, 2006 the Barnett Shale wells produced 324 barrels of oil and 2.1 million cubic feet of gas, net to us. Sherburne Prospect On May 5, 2006 we entered into a participation agreement to drill the Sherburne Field Development prospect, located in Pointe Coupee Parish, Louisiana. Under the terms of the agreement, we will pay 15% of the drilling, testing and completion costs. Upon completion, we will earn a 15% working interest in the well before payout and an 11.25% working interest in the well after payout. Drilling operations commenced in August 2006 and was finished in September 2006. Multiple gas zones were detected. The commercial viability of the gas zones will be tested in October 2006. The Sherburne Prospect is currently unproved. Production The table below sets forth oil and natural gas production from the Company’s net interest in producing properties for each of its last two years. Oil (bbl) Gas (mcf) Production by State 2006 2005 2006 2005 Texas 5,926 - 22,936 - The Company’s oil and natural gas production is sold on the spot market and the Company does not have any production that is subject to firm commitment contracts.During the year ended June 30, 2006, purchases by Kerr McGee represents 97% of the Company’s revenues.We believe that we would be able to locate an alternate customer in the event of the loss of this customer. Productive Wells The table below sets forth certain information regarding the Company’s ownership, as of June 30, 2006, of productive wells in the are area indicated. Oil Gas State Gross Net Gross Net Texas 1.0 .25 1.0 .13 A gross well is a well in which a working interest is owned.The number of gross wells in the total number of wells in which a working is owned.The number of wells in which a working interest is owned. A net well is deemed to exist when the sum of fractional ownership working interests in gross wells equals one.The number of net wells is the sum of the fractional working interests owned in gross wellsexpressed as whole numbers and fractions thereof. Drilling Activity The table below set forth certain information regarding the number of productive and dry exploratory and development wells drilled for the fiscal year ended June 30, 2006.The Company drilled two successful wells in fiscal year 2006 in the Acom A-6 well in Chambers County, Texas and the Inglish Sisters #3 well in Cooke County, Texas.The Acom A-6 well came on production in October 2005 and the Inglish Sisters #3 well came on production in April 2006. Exploratory Wells Development Wells State Productive Dry Productive Dry Texas - - 2 - Louisiana - Total - - 2 - Reserves Please refer to unaudited Note11 in the accompanying audited financial statements for a summary of the Company’s reserves at June 30, 2006 and 2005. Acreage The following table set forth the gross and net acres of developed and undeveloped oil and natural gas leases in which the Company had a working interest as of June 30, 2006. Developed Undeveloped State Gross Net Gross Net Texas 500 120 86 10 Louisiana - - 1,812 373 Total 500 120 1,898 383 A gross acre is anacre in which a working interest is owned.The number of gross acres is the total number of acres in which a working interest is owned. A net well or acre is deemed to exist when the sum of fractional ownership working interests in gross wells or acres equals one.The number of net wells or acres is the sum of the fractional working interests owned in gross wells or acres expressed as whole numbers and fractions thereof. ITEM 2. DESCRIPTION OF PROPERTY We maintain our principal executive office at 7160 Dallas Pkwy., Suite 380, Plano, Texas 75024. Our telephone number at that office is 972-526-5250and our facsimile number is 972-526-5251. We entered into a 60 month lease effective May 1, 2007. Our current office space consists of approximately5,200 square feet. Our lease payment is $10,404 per month for the first 25 months, $10,729 per month for months 26 through 49, and $10,054 per month for the remaining months. Utilities are expected to be $1,070 per month unless there is a rate. We paid a security deposit of $8,500 which is refundable upon expiration of the lease. We believe that our current office space and facilities are sufficient to meet our present needs and do not anticipate any difficulty securing alternative or additional space, as needed, on terms acceptable to us. See also our oil and gas properties described under the heading “Our Properties” in Item 1 above. ITEM 3. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have, individually or in the aggregate, a material adverse affect on our business, financial condition or operating results. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS MARKET INFORMATION Prior to April 18, 2005, there was no trading market for our common stock. Our common stock was approved for trading on the National Association of Securities Dealers' Over-The-Counter Bulletin Board on April 18, 2005 under the symbol "SHRV". Our symbol was changed to "IGPG" effective July 14, 2005 to reflect our name change to Ignis Petroleum Group, Inc. The following table sets forth the quarterly high and low bid information for our common stock as reported by the National Association of Securities Dealers' Over-The-Counter Bulletin Board for the periods indicated below. The over-the-counter quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. The reported bid prices reflect the 5 for 1 stock dividend that occurred on June 15, 2005. Fiscal Year 2005 Fiscal Year 2006 High Low High Low First Quarter n/a n/a $ 2.88 $ 0.98 Second Quarter n/a n/a $ 2.73 $ 0.65 Third Quarter n/a n/a $ 1.63 $ 0.65 Fourth Quarter $ 12.00 $ 0.98 $ 1.24 $ 0.37 HOLDERS As of October 10, 2006, we had approximately 50 holders of our common stock. The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies. The transfer agent of our common stock is Empire Stock Transfer, Inc., 7251 West Lake Mead Blvd., Suite 300, Las Vegas, Nevada 89128. DIVIDENDS We have not paid cash dividends on our stock and we do not anticipate paying any cash dividends thereon in the foreseeable future. On June 1, 2005, we declared a stock dividend of five shares of common stock for each one share of common stock outstanding of record on June 13, 2005, which stock dividend was paid on June 15, 2005. By the terms of our agreements with Cornell Capital Partners, LP, we are required to obtain the prior written consent of Cornell Capital Partners, LP prior to paying dividends or redeeming shares of our stock while the secured convertible debentures owed to Cornell Capital Partners, LP are outstanding. Any future determination to pay cash dividends will be at the discretion of our Board of Directors and will be dependent upon our financial condition, results of operations, capital requirements, and such other factors as our Board of Directors deems relevant. RECENT SALES OF UNREGISTERED SECURITIES On April 19, 2006, we sold 181,818 shares of common stock to Petrofinanz GmbH, at a price of $1.10 per share for a total of $200,000. The shares and warrants were issued in reliance on the exemption provided by Regulation S as an offer and sale that occurred outside the United States and/or Rule 506 and/or Section 4(2) of the Securities Act. On May 30 2006, we issued 120,000 shares of common stock to Eric Hanlon for services to us as a consultant. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. EQUITY COMPENSATION PLANS See Item 11 below for information about our equity compensation plans. ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION NOTE: Certain parts of the following Item 6. Management’s Discussion and Analysis or Plan of Operation reflect the effects of the restatement of our audited consolidated financial statements for the fiscal year ended June 30, 2006. For more information see the section heading “Restatement of 2006 Consolidated Financial Statements” and review the Explanatory Note to this amended Annual Report on Form 10−KSB/A. Apart from revisions relating to changed financial data from the restatement, as described above, this Item 6 has not been revised for new events and developments. Please see our subsequently filed Current Reports, Quarterly Reports, and Annual Reports, as filed with the Securities and Exchange Commission, for a discussion of events occurring subsequent to this Annual Report on Form 10−KSB/A. You should read the following discussion and analysis of our financial condition and results of operations together with our financial statements and related notes appearing elsewhere in this annual report. This discussion and analysis contains forward−looking statements that involve risks, uncertainties and assumptions. Our actual results may differ materially from those anticipated in these forward−looking statements as a result of many factors. The information below should not be construed to imply that the results discussed in this report will necessarily continue into the future or that any conclusion reached in this report will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. PLAN OF OPERATION Our strategy is to identify and acquire prospects with attractive return potential and significant in-field development and expansion opportunities. We hope to accomplish this through a disciplined approach and a rigorous process of screening and evaluating projects. We seek to apply the most advanced technologies and methods with staff, consultants, and operating partners having proven track records. Our strategy emphasizes the following core elements: · Focused geography; · Experienced team; · Prospects with attractive risk to reward balance; · Control over value-added activities; and · Conservative financial and cost structure. Focused Geography We intend to focus on specific geographic areas primarily along the onshore United States Gulf Coast. We believe that substantial undiscovered reserves remain in this region. Because of significant existing 3-D seismic data, numerous industry participants are currently engaged in the reprocessing and review of this data to identify prospective acreage. In addition, many of the major and large independent oil companies are focusing less on such areas as they are engaged in seeking “elephant” fields in the offshore and international areas. At present we own several prospects and we intend to initially focus our resources primarily to develop those opportunities. In the future, we intend to generate prospects both internally and in partnership with others to take advantage of area-specific expertise gained by exploration specialists over the past few decades. Experienced team We have assembled a highly talented team of professionals with executive, exploration, engineering and financial experience. We intend to employ personnel with specialized geological, geophysical and other technical expertise to carry out the most crucial value-added functions. We seek to attract and retain a high-quality workforce by offering an entrepreneurial team-oriented environment, equity ownership and performance-based compensation programs. Please see “Directors and Executive Officers” in Item 9 below for a complete discussion of the members of our management team. Prospects with attractive risk to reward balance We plan to grow reserves through drilling a balanced portfolio of prospects. We will retain the majority of the interests in those prospects that we believe will have a highly attractive risk to reward balance and where we have high confidence in its success. Such prospects will have a high expected net present value relative to capital investment. Additionally, we will sell a portion of our interests in prospects that involve higher costs and greater risks, to industry partners. This will mitigate our exploration risk and fund the anticipated capital requirements and will enable us to gain access, through trades of property interest, to our partners’ prospects in order to diversify our exploratory program. Control over value-added activities In our participation agreements with industry partners, we seek to exercise control over what we believe are the most critical functions in the exploration process. These functions include: · Identification, evaluation and acquisition of prospects; · Creation of development plans and design of drill sites; · Management of portfolio risk; and · Direction of critical reservoir management and production operations activities. Our approach is to perform the day to day field operations activities by contracting experienced operators with proven track records. Conservative financial and cost structure We believe that a conservative financial structure is crucial to consistent, positive financial results. This has benefits for the management of cyclical swings in the industry and enables us to move quickly to take advantage of acquisition and drilling opportunities. In order to maximize our financial flexibility while improving overall stockholder returns, we plan to maintain a conservative debt-to-capital ratio. We seek to fund most of our ongoing capital expenditures from operating cash flow, reserving our debt capacity for potential investment opportunities that will profitably add to our program. Part of a sound financial structure is constant attention to costs, both operating and overhead. We will work to control our operating and overhead costs, and institute a formal, disciplined capital budgeting process. We will, wherever practicable, use partnerships to leverage our resources and enhance our ability to meet objectives. Planned Projects The table below outlines specific oil and gas projects that we have planned through June 30, 2007 and the estimated time to for us to drill the test well to casing point or complete the test well and begin production on each of our prospects. We anticipate raising an additional $5 million during the fiscal year ending June 30, 2007 to conduct our planned operations. We currently do not have any contracts, plans or commitments for any additional financing. There is no guarantee that we will be successful in raising additional funds on terms that are acceptable to us, if at all. If we are unable to raise additional funds, we will be forced to reduce or eliminate the drilling activities outlined below. Prospect Activity planned through June 30, 2007 Expected Date to Reach Casing Point for Test Well on Prospector Complete and Begin Production Barnett Shale Finish completion of two wells and continue production on one well. April 2006 completed first well that is in production and two additional wells expected to be finished drilling by December 2006 Crimson Bayou Complete drilling one test well, analyze log and consider completing the well and beginning production. 2007 SherburneProspect Complete drilling one test well, analyze log and consider completing the well and beginning production. December2006 RESULTS OF OPERATIONS: Results of operations for period December 9, 2004 (Inception) to June 30, 2005 We did not earn any revenues during the period December 9, 2004 (Inception) to June 30, 2005 aswewere in the start-up phase of the company. Our first well, the Acom A-6 in Chambers County, Texas is a development well that was in the drilling phase at June 30, 2005. We incurred operating expenses in the amount of $253,555 for the period December 9, 2004 (Inception) to June 30, 2005. These operating expenses were mainly comprised of payroll expenditures of $100,000, professional fees of $54,122, other office and related expenses of $67,637, travel expenses of $18,139, rent expense of $7,055 and advertising of $6,602. We incurred an impairment charge of $94,569 related to the ACOM 6 prospect at June 30, 2005. We incurred interest expense of $22,685 on our convertible promissory notes payable. Results of operations for the year ended June 30, 2006 Revenues for the year ended June 30, 2006 were $553,266. Revenue was a result of production of crude oil and natural gas from the Acom A-6 well, located in Chambers County, Texas and the Inglish Sisters #3 well, located in Cooke county, Texas. Current Quarter 6/30/2006 Twelve Months Ended 6/30/2006 For the Period 12/09/2004 (Inception) to 6/30/2005 Operating revenues $ 110,855 553,266 - Sales Oil (Mbbls) 1.1 5.6 - Natural Gas (MMcf) 5.6 20.5 - Total (BOE) 2.0 9.0 Average price Oil($/Bbl) $ 68.35 61.70 Natural Gas ($/Mcf) $ 6.72 8.18 We incurred operating expenses in the amount of $9,771,459 for the year ended June 30, 2006. Depletion expense was $546,146 for the year ended June 30, 2006. Depletion expense is related to the Acom A-6 well and the Inglish Sisters #3 well . The Wefel Family Trust 19-1 #1 well (Barnett Crossroads Prospect),located in Escambia County, Alabama, commenced drilling operations on March 20, 2006 and reached a total depth of 14,600 feet on April 25, 2006. We found shows of oil and gas in three separate dolomite stringers within the 400-foot target Smackover formation. The amount of recoverable reserves; however, was deemed to be less than necessary to warrant a commercial completion and we decided to plug and abandon the well. A total of $2,813,268 was expensed in connection with this transaction. In addition, we recorded a $2,199,082 impairment expense related to its North Wright Field investments. General and administrative expenses of $4,103,849 were mainly comprised of payroll expenditures of $1,635,075 (of which $259,075 was in cash and $1,376,000 was a non-cash issuance of our common stock), professional fees of $1,882,705 (of which $766,223 was in cash and $1,116,482 was a non-cash issuance of our common stock), advertising of $224,000, rent expense of $63,935, travel expenses of $89,385, and other office and related expenses of $126,591. The total cash expended for general and administrative expenses were $1,529,209. We incurred interest expense of $300,823 primarily consisting ofamortization of the discount associated with the convertible debentures. In addition, we incurred a charge of $1,123,537 in connection with valuing our derivative liability to actual at June 30, 2006. Both the amortization of the discount and the charge related to the derivative liability are non-cash charges. LIQUIDITY AND CAPITAL RESOURCES As of June 30, 2006, we had a working capital deficit of $41,574. For the year ended June 30, 2006, we generated a net cash flow deficit from operating activities of $1,457,667. Cash used in investing activities totaled $4,159,235, which was utilized for the purchase of oil and gas properties. Cash provided by financing activities totaled $6,344,410, of which $2,000,000 was from the sale of shares of common stock and warrants and $4,265,000 was from the sale of convertible debentures. We expect continued capital expenditures through the end of calendar year 2006, contingent upon raising capital. These anticipated expenditures are for seismic data acquisitions, land and drilling rights acquisitions, drilling programs, overhead and working capital purposes. We have sufficient funds to conduct our operations for approximately four months under our current drilling plan without additional external capital or improved operating income. We anticipate that we will need approximately $5 million to continue our planned operations for the next 12 months, depending on revenues from operations. Additional financing may not be available in amounts or on terms acceptable to us, if at all. If we are unable to secure additional capital, we will be forced to slow or stop our drilling activities. By reducing our drilling activity to a level consistent with our current capital resources, we believe we could continue to operate our business for at least 12 months. However, if during that period or thereafter, we are not successful in generating sufficient liquidity from operations or in raising sufficient capital resources, on terms acceptable to us, this could have a material adverse effect on our business, results of operations liquidity and financial condition. We presently do not have any available credit, bank financing or other external sources of liquidity. Due to our brief history and historical operating losses, our operations have not been a source of liquidity. We will need to obtain additional capital in order to expand operations and become profitable. In order to obtain capital, we may need to sell additional shares of our common stock or borrow funds from private lenders. We cannot assure you that we will be successful in obtaining additional funding. We will still need additional investments in order to continue operations to cash flow break even. Additional investments are being sought, but we cannot guarantee that we will be able to obtain such investments. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock and a downturn in the U.S. stock and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Further, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. If additional financing is not available or is not available on acceptable terms, we will have to curtail our operations. To obtain funding for our ongoing operations, we entered into a securities purchase agreement with Cornell Capital Partners, LP, an accredited investor, on January 5, 2006 and amended and restated on February 9, 2006 and April 28, 2006, for the sale of $5,000,000 in secured convertible debentures and 12,000,000 warrants The investors provided us with an aggregate of $5,000,000 as follows: ● $2,500,000 was disbursed on January 5, 2006; ● $1,500,000 was disbursed on February 9, 2006; and ● $1,000,000 was disbursed on April 28, 2006. Out of the $5 million in gross proceeds we received from Cornell Capital upon issuance of the secured convertible debentures, the following fees payable in cash have been deducted in connection with the transaction: · $400,000 fee payable to Yorkville Advisors LLC, the general partner of Cornell Capital; · $15,000 structuring fee payable to Yorkville Advisors LLC, the general partner of Cornell Capital; · $5,000 due diligence fee payable to Cornell Capital; and · $250,000 placement agent fee payable to Stonegate Securities, Inc. · $65,000 other professional fees paid at closing Thus, we received net proceeds of $4,265,000 from the issuance of secured convertible debentures to Cornell Capital, prior to any other expenses we have or will incur in connection with the transaction. In connection with the issuance of secured convertible debentures to Cornell Capital, we were required under our placement agency agreement with Stonegate Securities, Inc. to issue to affiliates of Stonegate 75,000 shares of our common stock and 5-year warrants to purchase 400,000 shares of our common stock at an exercise price of $1.25. The secured convertible debentures bear interest at 7%, mature three years from the date of issuance, and are convertible into our common stock, at the selling stockholder’s option, at the lower of (i) $0.93 or (ii) 94% of the lowest volume weighted average prices of our common stock, as quoted by Bloomberg, LP, during the 30 trading days immediately preceding the date of conversion. As of June 30, 2007, the lowest intraday trading price for our common stock during the preceding 30 trading days as quoted by Bloomberg, LP was $0.09 and, therefore, the conversion price for the secured convertible debentures was $0.0846. Based on this conversion price, the $5,000,000 in secured convertible debentures, excluding interest, were convertible into57,801,418 shares of our common stock. The conversion price of the secured convertible debentures will be adjusted in the following circumstances: · If we pay a stock dividend, engage in a stock split, reclassify our shares of common stock or engage in a similar transaction, the conversion price of the secured convertible debentures will be adjusted proportionately; · If we issue rights, options or warrants to all holders of our common stock (and not to Cornell Capital) entitling them to subscribe for or purchase shares of common stock at a price per share less than $0.93 per share, other than issuances specifically permitted by the securities purchase agreement, as amended and restated, then the conversion price of the secured convertible debentures will be adjusted on a weighted-average basis; · If we issue shares, other than issuances specifically permitted by the securities purchase agreement, as amended and restated, of our common stock or rights, warrants, options or other securities or debt that are convertible into or exchangeable for shares of our common stock, at a price per share less than $0.93 per share, then the conversion price will be adjusted to such lower price on a full-ratchet basis; · If we distribute to all holders of our common stock (and not to Cornell Capital) evidences of indebtedness or assets or rights or warrants to subscribe for or purchase any security, then the conversion price of the secured convertible debenture will be adjusted based upon the value of the distribution as a percentage of the market value of our common stock on the record date for such distribution; · If we reclassify our common stock or engage in a compulsory share exchange pursuant to which our common stock is converted into other securities, cash or property, Cornell Capital will have the option to either (i) convert the secured convertible debentures into the shares of stock and other securities, cash and property receivable by holders of our common stock following such transaction, or (ii) demand that we prepay the secured convertible debentures; and · If we engage in a merger, consolidation or sale of more than one-half of our assets, then Cornell Capital will have the right to (i) demand that we prepay the secured convertible debentures, (ii) convert the secured convertible debentures into the shares of stock and other securities, cash and property receivable by holders of our common stock following such transaction, or (iii) in the case of a merger or consolidation, require the surviving entity to issue a convertible debenture with similar terms. In connection with the securities purchase agreement, as amended and restated, we issued Cornell Capital warrants to purchase 6,000,000 shares of our common stock exercisable for a period of five years at an exercise price of $0.81 and warrants to purchase 6,000,000 shares of our common stock, exercisable for a period of five years at an exercise price of $0.93. Six million of the warrants were issued upon closing on January 5, 2006 and the other six million were issued on April 28, 2006 in connection with amending and restating our securities purchase agreement. We have the option to force the holder to exercise the warrants, as long as the shares underlying the warrants are registered pursuant to an effective registration statement, if our closing bid price trades above certain levels. If the closing bid price of our common stock is greater than or equal to $1.10 for a period of 15 consecutive trading days prior to the forced conversion, we can force the warrant holder to exercise the warrants exercisable at a price of $0.81. If the closing bid price of our common stock is greater than or equal to $1.23 for a period of 15 consecutive trading days prior to the forced conversion, we can force the warrant holder to exercise the warrants exercisable at a price of $0.93. In connection with the exercise of any of the warrants issued to Cornell Capital, we are required under our placement agency agreement with Stonegate Securities, Inc. to pay a fee to Stonegate equal to five percent (5%) of the gross proceeds of any such exercise. The investor has contractually agreed to restrict its ability to convert the secured convertible debentures or exercise the warrants and receive shares of our common stock such that the number of shares of common stock held by it and its affiliates after such conversion does not exceed 4.99% of the then issued and outstanding shares of common stock.If the conversion price is less than $0.93, the investor may not convert more than $425,000 of secured convertible debentures in any month, unless we waive such restriction. In the event that the conversion price is equal to or greater than $0.93, there is no restriction on the amount that the investor can convert in any month. We have the right, at our option, with three business days advance written notice, to redeem a portion or all amounts outstanding under the secured convertible debentures prior to the maturity date if the closing bid price of our common stock, is less than $0.93 at the time of the redemption. In the event of a redemption, we are obligated to pay an amount equal to the principal amount being redeemed plus a 15% redemption premium, and accrued interest. In connection with the second amended and restated securities purchase agreement, we also entered into a second amended and restated registration rights agreement providing for the filing, within five days of April 28, 2006, of a registration statement with the Securities and Exchange Commission registering the common stock issuable upon conversion of the secured convertible debentures and warrants. We are obligated to use our best efforts to cause the registration statement to be declared effective no later than 130 days after filing and to insure that the registration statement remains in effect until the earlier of (i) all of the shares of common stock issuable upon conversion of the secured convertible debentures have been sold or (ii) January 5, 2008. In the event of a default of our obligations under the registration rights agreement, including our agreement to file the registration statement no later than May 3, 2006, or if the registration statement is not declared effective by September 5, 2006, we are required pay to Cornell Capital, as liquidated damages, for each month that the registration statement has not been filed or declared effective, as the case may be, either a cash amount or shares of our common stock equal to 2% of the liquidated value of the secured convertible debentures. In connection with the securities purchase agreement, we executed a security agreement in favor of the investor granting them a first priority security interest in all of our goods, inventory, contractual rights and general intangibles, receivables, documents, instruments, chattel paper, and intellectual property. The security agreement states that if an event of default occurs under the secured convertible debentures or security agreements, the investor has the right to take possession of the collateral, to operate our business using the collateral, and have the right to assign, sell, lease or otherwise dispose of and deliver all or any part of the collateral, at public or private sale or otherwise to satisfy our obligations under these agreements. We also pledged 18,750,000 shares of common stock to secure the obligations incurred pursuant to the securities purchase agreement, as amended and restated. Critical Accounting Policies and Estimates Our accounting policies are fully described in Note1 of the notes accompanying our financial statements. As discussed in Note 1, the preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions about future events that affect the amounts reported in the financial statements and accompanying notes. Future events and their effects cannot be determined with absolute certainty. Therefore, the determination of estimates requires the exercise of judgment. Actual results inevitably will differ from those estimates, and such difference may be material to our financial statements. We believe that the following discussion addresses our Critical Accounting Policies. Successful Efforts Method of Accounting The accounting for our business is subject to special accounting rules that are unique to the oil and gas industry. There are two allowable methods of accounting for oil and gas business activities: the successful-efforts method and the full-cost method. There are several significant differences between these methods. Under the successful-efforts method, costs such as geological and geophysical (G&G), exploratory dry holes and delay rentals are expensed as incurred, where under the full-cost method these types of charges would be capitalized to their respective full-cost pool.We account for our exploration and development activities utilizing the successful efforts method of accounting. The application of the successful efforts method of accounting requires managerial judgment to determine the proper classification of wells designated as development or exploratory which will ultimately determine the proper accounting treatment of the costs incurred.The results from drilling operations can take considerable time to analyze, and the determination that commercial reserves have been discovered requires both judgment and industry experience.Wells may be completed that were assumed to be productive, but may actually deliver oil and natural gas in quantities insufficient to be economic. Such results may result in the abandonment of the wells at a later date. The evaluation of oil and natural gas leasehold acquisition costs requires managerial judgment to estimate the fair value of these costs without reference to drilling activity in a given area. The successful efforts method of accounting can have a significant impact on the operations results reported when we enter a new exploratory area in hopes of finding an oil and natural gas field that will be the focus of future developmental drilling activity.The initial exploratory wells may be unsuccessful and will be expensed.Seismic costs can be substantial which will result in additional exploration expenses when incurred. Reserve Estimates Estimates of oil and natural gas reserves, by necessity, are projections based on geologic and engineering data, and there are uncertainties inherent in the interpretation of such data as well as the projection of future rates of production and the timing of development expenditures.Reserve engineeringis a subjective process of estimating underground accumulations of oil and natural gas that are difficult to measure.The accuracy of any reserve estimate is a function of the quality of available data, engineering and geological interpretation and judgment.Estimates of economically recoverable oil and natural gas reserves and future net cash flows necessarily depend upon a number of variable factors and assumptions, such as historical production from the area compared with production from other producing areas, the assumed effects of regulations by governmental agencies and assumptions governing future oil and natural gas prices, future operating costs, severance taxes, development costs and workover costs, all of which may in fact vary considerably from actual results.The future drilling costs associated with reserves assigned to proved undeveloped locations may ultimately increase to an extent that these reserves may be later determined to be uneconomic.For these reasons, estimates of the economically recoverable quantities of oil and natural gas attributable to any particular group of properties, classifications of such reserves based on risk of recovery, and estimates of the future net cash flows expected therefrom may vary substantially.Any significant variance in the assumptions could materially affect the estimated quantity and value of the reserves, which could affect the carrying value of our oil and natural gas properties and/or the rate of depletion of the oil and natural gas properties.Actual production, revenues and expenditures with respect to our reserves will likely vary from estimates, and such variances may be material. Reclassifications For the twelve-month period ended June 30, 2006, we elected to reclassify the costs aspresented in the Statement of Operations.The original presentation did not separately disclose lease operating expenseand production taxes for oil and gas operations.We reclassified the netted oil and natural gas sales from $519,535 to $553,266. Production tax was $28,466. We reclassified lease operating expense for the Acom A-6 well from proved property to expense in the amount of $1,866. The original presentation included amortization of debt discount in general and administrative expense. We reclassified amortization expense of $130,122 to interest expense. Restatement of 2006 Consolidated Financial Statements We identified an error in recording exploration expenses.We recorded additional exploration costs in the amount of $274,082. We elected to write down the North Wright Field asset balance of $199,082 to zero.We recorded a $75,000 delay rental for the Sherburne prospect that was inadvertently recorded as an asset which has been corrected in this restatement. We identified an accounting error in recording gross and net revenue and lease operating expense for the Barnett Shale property in Cooke County, Texas.We did not accrue revenue for April, May, and June 2006 and we did not accrue the associated production tax and lease operating expense.This resulted in an understatement of accounts receivable in the amount of $17,482, understatement of revenue in the amount of $23,014, understatement of production tax in the amount of $1,261 and lease operating expense of $4,304, each of which has been corrected in this restatement. We also identified an error in recording depletion. We recorded an additional $51,653 in depletion expense under the units of production method which has been corrected in this restatement. In addition, we identified errors in our accounting for the warrant liability for warrants issued to Cornell CapitalPartners, LP. The warrant liability error relates to adjusting the warrant liability for changes in fair market value on a quarterly basis.We historically recorded the fair market value of the warrant liability at inception with no subsequent adjustments for changes in the market value.As a result, we did not record the gain/loss on change in the warrant liability as of June 30, 2006. The warrant liability error resulted in an understatement of warrant liability and related expense of $1,280,014 for the twelve months ended June30, 2006. The share issuance error resulted in an understatement of general and administrative expenses by $189,000 for the issuance of 128,125 shares of our common stock in August 2005 and $644,000 for the issuance of 350,000 shares of our common stock in October 2005.These correctionshad no effect on our revenue, total assets, cash flow or liquidity for any period.In addition, we identified an error in that the recording of the original warrants dated April 28, 2006 at $0.93 and warrants dated April 28, 2006 at $0.81 were recorded $374,000 below fair market value.The fair market value exceeded the principal value of $5,000,000 and any fair market value in excess of the principal value should have been expensed at inception of the recording of the debt which properly states the true liability. We will use the full fair market value as calculated by the Black-Scholes model to record gain/loss on the value of the warrants. We identified an error in our accounting for the derivative liability issued to Cornell Capital Partners LP.Under the Secured Convertible Debenture, Section 3(b)(i) limits the number of shares issuable to Cornell Capital Partners, LP upon conversion to 4.99% of the outstanding stock at time of conversion. Under section 39(a)(ii) of the same agreement, we are required to pay cash in lieu of shares for the portion greater than 4.99%.The amount of cash is determined by the number of shares issuable upon conversion and the current market price of our stock.Since the number of shares issuable is calculated using 94% of the market price, the cash conversion results in approximately a 6% premium paid on conversion.As a result, the value of the derivative liability related to the conversion in excess of 4.99% will be based on the conversion premium at the end of the reporting period, the Cash Premium Method rather than using the Black-Scholes model.We corrected the derivative liability for the period ended June 30, 2006 resulting in a decrease in the liability of $1,455,678. We also identified an error in accounting for the amortization of the debt discount related to the $5,000,000 Convertible Debenture issued to Cornell Capital Partners, LP.We calculated the amortization of the debt discount using an amortization method that is not in accordance with generally accepted accounting principles.We corrected the calculation using the effective interest method, which results in near zero amortization in the first year and exponentially increasing in the later years because the debt balance (net of discount) is zero at inception. We corrected the method of amortization in this restatement resulting in a decrease to interest expense and increase to the debt discount of $28,042.For the period ended June 30, 2006 the balance of convertible debt less debt discount was $2. We identified an error in the accounting for warrants issued for services provided by Stonegate Capital.We under-valued the warrants using an incorrect volatility rate.We corrected the valuation of warrants using the Black-Scholes method of valuation resulting in an increase of $188,355 in loan fees and the associated expense of $24,788. The effects of these changes on the consolidated balance sheet as of June 30, 2006, and the statements of operations for the twelve month period ended June 30, 2006 are summarized as follows: June 30, 2006 AsPreviously Reported Adjustments June 30, 2006 As Restated Accounts receivable 55,782 17,482 73,264 Oil and gas properties, successful efforts method 2,521,869 (438,170 ) 2,083,699 Other assets 669,760 191,609 861,369 Accounts payable and accrued expenses 1,089,396 3,366 1,092,762 Long-term debt 1,931,886 3,168,114 5,100,000 Less debt discount 0 (4,999,998 ) (4,999,998 ) Derivative liability 2,604,813 (1,455,678 ) 1,149,135 Warrant liability 3,694,293 1,280,014 4,974,307 Accumulated deficit (12,716,068 ) 1,686,748 (11,029,320 ) Revenues from oil and gas product sales 519,535 33,731 553,266 Lease operating expense - 5,647 5,647 Production an ad valorem taxes - 28,466 28,466 Depreciation and depletion 494,493 51,653 546,146 Exploration expenses, including dry holes 4,813,268 274,082 5,087,350 General and administrative expenses 4,233,971 (130,121 ) 4,103,850 Loss from valuation of derivative liability 1,299,201 (175,664 ) 1,123,537 Interest expense 2,102,681 (1,801,857 ) 300,824 Basic and diluted loss per common share (0.26 ) 0.04 (0.22 ) Reporting Requirements Because our common stock is publicly traded, we are subject to certain rules and regulations of federal, state and financial market exchange entities charges with the protection of investors and the oversight of companies whose securities are publicly traded.These entities, including the SEC, have recently issued new requirements and regulations and are currently developing additional regulations and requirements in response to recent laws, most notably the Sarbanes-Oxley Act 2002. Our compliance with current and proposed rules such as Section 404 of the Sarbanes-Oxley Act of 2002, is likely to require the commitment of significant managerial resources.We are currently reviewing our internal control systems, processes and procedures to ensure compliance with the requirements of Section 404. ITEM 7. FINANCIAL STATEMENTS The financial statements required in this Form 10-KSB/A are set forth beginning on page F-1. ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 8A. CONTROLS AND PROCEDURES NOTE: This Item 8A. Controls and Procedures has been updated to reflect the restatement of our 2006 financial statements, as discussed above in the Explanatory Note and in Item 6 under the section heading “Restatement of 2006 Consolidated Financial Statements.” In connection with this amendment to our Annual Report for the fiscal year ended June 30, 2006, our management, including our Chief Executive Officer and Chief Financial Officer, reevaluated the effectiveness of our disclosure controls and procedures (as defined in Rule 13a−15(e) under the Exchange Act of 1934, as amended (the “Exchange Act”)) as of the end of the period covered by this report. Based upon that reevaluation and particularly in light of the examination of our financial statements for the period covered by this report by our independent registered public accounting firm, we identifiedtwo material weaknesses in our internal control over financial reporting as described below. A material weakness in internal control over financial reporting (as defined in paragraph 140 of Auditing Standard No. 2 of the Public Company Accounting Oversight Board) is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim consolidated financial statements will not be prevented or detected. A significant deficiency is a control deficiency, or combination of control deficiencies, that adversely affects a company’s ability to initiate, authorize, record, process, or report external financial data reliably in accordance with generally accepted accounting principles (GAAP) such that there is more than a remote likelihood that a misstatement of the company’s annual or interim consolidated financial statements that is more than inconsequential will not be prevented or detected. We identified a material weakness with respect to our accounting for warrant and derivative liability and the related method of amortization of debt discount, as well as certain expense and reclassifications affecting net loss and loss per share. We also did not maintain adequate support for journal entries. Solely as a result of these material weaknesses, management has revised its earlier assessment and has now concluded that our internal control over financial reporting was not effective as of June 30, 2006. Management has discussed the circumstances leading up to the restatement with the audit committee of our board of directors, and management and the audit committee has concluded that the errors were unintentional. Changes in Internal Controls over Financial Reporting During the period covered by this Annual Report on Form 10−KSB/A, no changes were made to our internal controls over financial reporting. However, subsequent to the period covered by this report, changes were made to our internal control over financial reporting that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Specifically, on November 17, 2006, management appointed Shawn L. Clift as our new Chief Financial Officer.Ms. Clift has over twenty years of financial management experience, with significant finance and accounting experience in the energy industry. Management believes this change will mitigate the possibility that future accounting errors will go undetected. ITEM 8B. OTHER INFORMATION On April 19, 2006, we sold 181,818 shares of common stock to Petrofinanz GmbH, at a price of $1.10 per share for a total of $200,000. The shares and warrants were issued in reliance on the exemption provided by Regulation S as an offer and sale that occurred outside the United States and/or Rule 506 and/or Section 4(2) of the Securities Act. PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT DIRECTORS AND EXECUTIVE OFFICERS Names: Ages Titles: Board of Directors Michael P. Piazza 49 President, Chief Executive Officer and Treasurer Director * Philipp Buschmann 30 Chief Operating Officer and Secretary Director Patty Dickerson 60 Vice President of External Relations Timothy Hart 47 Chief Financial Officer Geoffrey Evett 66 Director Roger Leopard 63 Director * Mr. Buchmann’s employment as an officer of the Company terminated September 22, 2006. Directors are elected to serve until the next annual meeting of stockholders and until their successors are elected and qualified. Currently there are four seats on our board of directors. Michael P. Piazza joined our board of directors effective June 5, 2005. Since May 25, 2005, Mr. Piazza has been our President, Chief Executive Officer and Treasurer. From May 25, 2005 until October 5, 2005, Mr. Piazza was also our Chief Financial Officer. From March 2005 to April 2005, Mr. Piazza was unemployed. From August 2003 to February 2005 Mr. Piazza was Senior Vice President and Chief Financial Officer of Ranger Enterprises, Inc., a petroleum corporation located in Rockford, Illinois. From May 2001 to July 2003, Mr. Piazza was a principal with Elan Capital, LLC, a management and financial consulting firm located in Houston, Texas. From February 1996 to April 2001, Mr. Piazza was a senior manager with McKinsey & Company, Inc., a management consulting firm located in Houston, Texas. Mr. Piazza received a Bachelor of Science degree in engineering from the Massachusetts Institute of Technology; a Master of Science degree in engineering from the University of California at Berkeley; and a Master of Business Administration degree from the Stern School at New York University. Mr. Piazza also is a Certified Management Accountant. Philipp Buschmann joined our board of directors effective June 5, 2005. From May 25, 2005, to September 22, 2006, Mr. Buschmann was our Chief Operating Officer and Secretary. Since December 2004, Mr. Buschmann has been Chief Executive Officer of Ignis Petroleum Corporation, an oil and gas corporation located in Dallas, Texas, which became a subsidiary of Ignis Petroleum Group, Inc. on May 16, 2005. From November 2004 to April 2005, Mr. Buschmann was engaged in start-up activities for Ignis Petroleum Corporation. From September 2003 to November 2004, Mr. Buschmann was a management consultant with Booz Allen Hamilton located in London, United Kingdom. From July 2003 to September 2003, Mr. Buschmann was unemployed. From September 2001 to July 2003 he was a student at a London Business School where he received a Master of Business Administration degree. From May 2002 to August 2002, Mr. Buschmann was a management consultant with Booz Allen Hamilton located in London, United Kingdom. From February 2001 to September 2001, Mr. Buschmann was unemployed. From August 1998 to February 2001 he was project manager for Razorfish, a corporation engaged in the business of IT consulting, located in Boston, Massachusetts. Patty Dickerson became our Vice President of ExternalRelations on June 19, 2006. Patty Dickerson, Vice President of External Relations, will direct Ignis’ corporate communications, investor relations and financial and trade communications efforts. Ms. Dickerson has directed investor relations initiatives within publicly traded companies for more than twenty years. She has been instrumental in the design and implementation of investor communications programs as well as serving as liaison with analysts, brokers, stock exchanges and regulatory agencies, shareholders, institutional investors and the financial news media. Ms. Dickerson served as company spokesperson for Box Energy Corporation, a NASDAQ company, from 1970 until 1997. She created annual reports, presentations, newsletters and other material to enhance corporate visibility. Additionally, she served as corporate secretary for the company and several of its subsidiaries. Most recently, Ms. Dickerson was Principal of Energy Direct Communications, L.L.C. where she developed programs for a select client base of small and mid-cap energy companies, including Cotton Valley Resources, Aspen Energy, Teras Energy and Queen Sand Resources Corporation. Ms. Dickerson has a bachelor’s degree in government affairs from Texas Woman's University in Denton, Texas and holds a law degree from Texas Tech University in Lubbock, Texas. She has volunteered her communications services to various organizations, while serving as a Board Member for the National Audubon Society, the League of Women Voters and the March of Dimes. Timothy Hart became our Chief Financial Officer on October 5, 2005. Since 1996, Mr. Hart has been in private practice with the accounting firm Ullman & Hart CPAs located in Fort Lauderdale, Florida. In his capacity with this firm he has performed accounting and consulting services for clients in a number of different industries, often fulfilling the internal accounting function. Between December 2005 and April 2006, Mr. Hart served as the Chief Financial Officer for Extraordinary Vacations Group, Inc. In addition, from January 2004 to May of 2005 Mr. Hart served as Chief Financial Officer of Taylor Madison Corp., a public company specializing in licensing agreements for various fragrance-related products. From 2000 to 2003 Mr. Hart served as a director of American Group, Inc., a public company specializing in custom soil mixes in Homestead, Florida in addition to fulfilling the internal accounting function. Mr. Hart, through Ullman & Hart CPAs, has provided consulting services as Chief Financial Officer to Ignis Petroleum Group, Inc. from February 2005 to the present. Geoffrey Evett joined our board of directors on August 30, 2005. Mr. Evett is a former banker with 33 years of experience. During the past five years, Mr. Evett has acted as a finance consultant to a major property development in the Czech Republic. He has also been involved with the development of a mixed commercial development in Prague. Mr. Evett serves as Chairman of Themis MN Fund Limited, a hedge fund listed on the Dublin Stock Exchange and serves as a partner in Capital Management Solution, a fund management company. He is also an agent for Banque SCS Alliance, a Swiss bank based in Geneva. Roger Leopard joined our board of directors on January 24, 2006. Mr. Leopard has been the President and Chief Executive Officer of Calcitech Ltd., a Switzerland-based manufacturer of synthetic calcium carbonate since February 2000 and a director since June 2001. Mr. Leopard has, among other positions, worked as an accountant for Deloitte Touche, Assistant Treasurer for The Great Universal Stores and Vice President of Finance of the CIG Group, a computer leasing and related product marketing and service operation with diversified European operations. Mr. Leopard is a Chartered Accountant. In addition, we have an advisory board that provides consulting services to us. Typically, our advisors work up to five days a month, depending on our activity. Members of our advisory board are: Joseph Gittelman is the Exploration Advisor on our advisory board. Mr. Gittelman is an industry professional with over 35 years of international experience in oil and gas exploration, development and operations. Mr. Gittelman enjoyed a 27-year career with Shell Oil Company, serving in a variety of senior technical, operational and management capacities. His leadership positions within the Shell organization included: General Manager of Geophysics, General Manager of Exploration and General Manager of Exploration Research. Mr. Gittelman also served as General Manager of Shell Western Exploration &
